PER CURIAM.
We have for review a district court decision certifying the following questions to be of great public importance:
WHETHER,' IN LIGHT OF THE EVOLVING BUSINESS RELATIONSHIP BETWEEN NEWSPAPER PUBLISHERS AND PERSONS DELIVERING NEWSPAPERS, THE HOLDING IN MIAMI HERALD PUBLISHING CO. v. KENDALL, 88 So.2d 276 (Fla.1956), REMAINS VIABLE?
IF THE DECISION IN MIAMI HERALD REMAINS VIABLE, IS ITS APPLICATION LIMITED TO TORT ACTIONS FOR DAMAGES, OR DOES IT *175EXTEND AS WELL TO WORKERS’ COMPENSATION CASES?
Fort Pierce Tribune v. Williams, 622 So.2d 1368, 1368 (Fla. 1st DCA 1993). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We have answered both certified questions in the affirmative in the case of Keith v. News & Sun Sentinel Co., 667 So.2d 167 (Fla.1995), opinion issued simultaneously herewith. Based upon our decision in Keith, we remand this case to the district court for further proceedings consistent with our holding in Keith.
It is so ordered.
OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.
GRIMES, C.J., dissents.